Title: To Alexander Hamilton from David Ford, 11 April 1798
From: Ford, David
To: Hamilton, Alexander



Morris Town [New Jersey]April 11th. 1798
Dear Sir

The endeavours & industry of the Enemies of America, The French Faction, is becoming every day greater. Nothing bounds their Ambition, but a total over throw of the Government, to this end evry possible scheem of villany is used. Now under the Spacious pretence of Peace, they are in evry part of this state, endeavouring to raise distrust towards the Gouvernment. Our Town Meetings in this part of New Jesey are held by law the 2d. Monday in April. On that day by a concerted plan the demons came forward at allmost evry pole and surprized the People with a Remonstrance as they called it against War. These in general were drawn so as to Criminate our own Chief Magistrate & those who support him—and in Most places the Idea of its being a Petition for Peace, obtained it support. All this is a prelude to the succeeding Election in Octr., for Members of Congress.
But the greatest evil that prevades our Country is the Country Presses, these have been many of them set up & supported by the Democratic party in different places, and those not Actually raised by their Private Collections of Money Have been as it were siezed, or hired, by the party to retail scandal against the Gouvernment, so that 9 tenths of the Presses out of the great towns in America to the South of the Hudson are Democratic & most of them in direct pay, or by influences. While the opposes of the Gouvernment are doing all this & ten times as much by misrepresentation—The Wealth Information & Abilities of our Country, are not Exalted at all, or very little indeed. But not at all to my knowledge by establishing & supporting with Money good Presses throughout the Country, whereby the People would be truely informed for I am bold to say if they knew the Truth the French faction may sink. But there is an Attatchment for Paper printed among ourselves, and it is easily got & Cheap, by this means there is a Constant stream of misrepresentation overwhelming the people. And those rightly disposed at last are corrupted. I know of no other way to remedy this evil than for the Gentlemen of the Federal Interest to become subscribers in the different out Towns to these Papers, and then Write for them, so as that evry paper should contain a good piece or two in favor of Gouvernment. It is very singular yet True, that the People of Elizabeth Town are Federal, & Yet there Issue from that Town, as infamous & inflamatory a Paper as any in the Country. Your Wisdom & advice will best decide what is to do. If something is not speedily & spiritedly done, I fear we shall have some Jacobins elected.
My Present Ideas are that now is a very favorable Opportunity for the Federal Interest to rally & by Public County or Town Meetings, give that tone & current which the late dispatches so fully furnish, now the Spirit is up, Keep it up by addresses ⟨in⟩ the Public Papers & Mee⟨ting⟩s, the Rascally French are down, but they will make out a set of lies to at least palsey the Proceedings of Gouvernment.
I hope You will excuse this Liberty of addressing You, but I know of no man whose Abilities & Interest is sufficient to Stem the torrent—unless You exert yourself.
With Great Respect & Esteem   I am Dear Sir   Your Very Hle.Sert

David Ford
Alexr. Hambleton Esqr

